Fish, C. J.
1. It was not cause for a new trial that the court permitted the defendant to testify to the effect that a ten-horse-power engine would operate a seventy-saw gin, and that the witness knew this from experience, as he had run a seventy-saw ■ gin with an engine that was rated at ten-horse-power; it appearing that the plaintiff introduced expert testimony that such a gin could be run by an engine of that horse-power.
*673September 24, 1912.
Complaint. Before Judge Rawlings. Screven superior court. August 9, 1911.
White & Lovett, for plaintiff. H. A. Boykin, for defendant.
2. The assignments of error upon the admission of other testimony were not meritorious; nor did the court err in the instructions of which complaint is made.
3. This case was before this court on a former occasion (135 Ga. 104, 68 S. E. 1093). Subsequently to the decision then rendered, amendments were allowed to the defendant’s pleas; and upon the last trial there was evidence materially different from that on the former trial.
4. There was evidence to authorize the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.